Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/1/2021 have been considered.  Claims 9-12 have been newly added by applicant.  Claims 1-12 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, paragraph 1 of the Remarks, filed 6/1/2021, with respect to claims 2 and 5 have been fully considered and are persuasive.  The claim objections of claims 2 and 5 have been withdrawn. 
Applicant’s arguments, see page 6, paragraph 5 - page 8, paragraph 2 of the Remarks filed 6/1/2021, with respect to claims 1-8 have been fully considered and are persuasive in light of the amended base claims 1, 4, 7, and 8.  As such, the 35 U.S.C. 103 rejection of 1-3 and 7, and 35 U.S.C. 103 rejection of claims 4-6, 8 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a transmission apparatus comprising:

writing a first set of data symbols included in the first code word to an Nth set of data symbols included in the Nth code word in a row direction in an ascending order; and
reading the first set of written data symbols to the Nth set of written data symbols in a column direction starting from a first data symbol of a second set of data symbols included in the second code word” in combination with other recited elements in claim 1.

The present application also relates to a reception apparatus comprising:
“a deinterleaver circuit that deinterleaves the interleaved first to Nth code words, wherein a number of data symbols included in the first code word is less than a number of data symbols included in the second code word, and
wherein the interleaved first to Nth code words are generated by an interleaver circuit of the transmission apparatus by:
writing a first set of data symbols included in the first code word to an Nth set of data symbols included in the Nth code word in a row direction in an ascending order; and


The present application also relates to a transmission method comprising:
“wherein the interleaving is performed by:
writing a first set of data symbols included in the first code word to an Nth set of data symbols included in the Nth code word in a row direction in an ascending order; and
reading the first set of written data symbols to the Nth set of written data symbols in a column direction starting from a first data symbol of a second set of data symbols included in the second code word;
converting the interleaved first to Nth code words into OFDM signals; and 
transmitting the OFDM signals” in combination with other recited elements in claim 7.
.
The present application also relates to a reception method comprising:
“wherein the a number of data symbols included in the first code word is less than a number of data symbols included in the second code word, and

writing a first set of data symbols included in the first code word to an Nth set of data symbols included in the Nth code word in a row direction in an ascending order; and
reading the first set of written data symbols to the Nth set of written data symbols in a column direction starting from a first data symbol of a second set of data symbols included in the second code word” in combination with other recited elements in claim 8.

	A first prior art, Kliger et al. (US Publication 2015/0063484 A1), teaches a system and method for interleaving processing of code words and converting the code words into OFDM symbols and then transmitting the OFDM symbols to a receiving device.
A second prior art, Chow et al. (US Publication 2003/0070138 A1), teaches a method in which when reading from an interleaver matrix, the sizes of two codewords are swapped such that the first codeword assumes the size of the second codeword while the second codeword assumes the size of the first codeword. Chow also teaches the interleaver will start writing the first codeword prior to writing the second codeword.
	However, Kliger and Chow, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571) 272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471